t c memo united_states tax_court tommy owens jr and dawn r owens petitioners v commissioner of internal revenue respondent docket no filed date tommy owens jr and dawn r owens pro sese angela j kennedy for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in additions under sec_6651 to and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax tax as follows ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure -- - addition_to_tax accuracy--related year deficiency under sec penalty under sec_6651 a a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number the issues remaining for decision’ are do petitioners have unreported schedule c gross re- ceipts for each of the years at issue in the amount determined in the notice we hold that they do are petitioners entitled to schedule c deductions for each of the years at issue for car and truck expenses schedule c car and truck expenses in excess of the amount that respondent allowed in the notice we hold that they are not are petitioners required to include in income for each of the years and certain insurance proceeds that they received during each such year we hold that they are are petitioners entitled for any of the years at issue to a net_operating_loss_deduction under sec_172 we hold that they are not at trial petitioners conceded that if the court were to sustain respondent’s determinations with respect to schedule c profit or loss from business schedule c of petitioners’ tax_return return for each of the years at issue they would be liable for self-employment_tax for each of those years as determined in the notice_of_deficiency notice in that event they would be entitled to a self-employment_tax deduction for each of those years as determined in the notice at trial petitioners also conceded that if the court’s resolution of the issues remaining for decision were to result in an underpayment for any of the years at issue they would be liable for any such year for the accuracy-related_penalty under sec a - are petitioners liable for each of the years at issue for the addition_to_tax under sec_6651 we hold that they are findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in indianapolis indiana indianapolis petitioner tommy owens jr mr owens and petitioner dawn r owens ms owens had moved to indianapolis from toledo ohio toledo in and respectively from january through date petitioners resided ina mobile home and paid lot rent to happy hollow trailer lodge during that period their monthly lot rent was dollar_figure during petitioners paid rent and fees in connection with their mobile home totaling dollar_figure and also paid for their telephone cable and electricity usage at that mobile home starting in date petitioners rented a house on walker street in indianapolis walker street property in which they lived until date petitioners made monthly rent payments of s400 for the walker street property to holly paul during petitioners paid at least dollar_figure of rent and or fees to holly paul and during they paid at least dollar_figure of rent to holly although not expressly stated our findings_of_fact and opinion pertain to the years at issue unless otherwise indicated or expressly stated for clarity q4e- paul throughout the period during which petitioners lived in the walker street property they also paid for their electricity gas and telephone usage at that property in date petitioners moved to east tabor street indianapolis east tabor street property on date mr owens assumed a mortgage on the east tabor street property from douglas h tussey mr tussey on date mr tussey executed a warranty deed conveying the east tabor street property to mr owens on the same date petitioners purchased homeowner’s insurance from state farm insurance_company for which they paid an annual premium of dollar_figure during petitioners paid a total of dollar_figure to mr tussey and a total of dollar_figure to re-max preferred realty toward the purchase of the east tabor street property the mortgagee for the kast tabor street property was amer- ica’s mortgage servicing inc later known as first nationwide mortgage corporation during petitioners made mortgage payments totaling at least dollar_figure to america’s mortgage servicing inc during they made mortgage payments of at least dollar_figure to america’s mortgage servicing inc later known as first nationwide mortgage corporation throughout the period during which petitioners resided at the east tabor street property they also paid for their gas telephone water and electricity usage at that property - - petitioners were the only individuals who lived in the various residences that they occupied during the years at issue during those years they did most of their grocery shopping at sam’s club during the years at issue petitioners did not inherit any money or property nor did they apply for or receive any bank loans petitioners maintained a joint bank account account no at national city bank national city joint account until date when they closed that account as of decem- ber the balance in petitioners’ national city joint account was dollar_figure on date petitioners opened a joint bank account account no at peoples bank peo- ples joint account and made an opening deposit into that account of dollar_figure as of date the balance in petitioners’ peoples joint account was dollar_figure in mr owens started a painting business painting business which he continued to own and operate during the years at issue and which was petitioners’ primary source_of_income during those years ms owens assisted mr owens in his painting business and was paid nonwage compensation of dollar_figure during and dollar_figure during mr owens’ painting business undertook primarily industrial and commercial painting jobs in those jobs mr owens served -- - primarily as a subcontractor who performed painting work for various general contractors although occasionally he performed work directly for various owners of small businesses petitioners who did not maintain a separate bank account for mr owens’ painting business generally deposited receipts from mr owens’ painting business into the national city joint account that they maintained until date and thereafter into the peoples joint account that they maintained mr owens conducted his painting business both inside and outside his home state of indiana he conducted that business outside of indiana in ohio michigan kentucky and illinois while performing painting jobs outside the state of indiana mr owens received a lot of cash payments for his work that was because it would have been virtually impossible for him to have cashed any checks received while conducting his painting business outside the state of indiana during and petitioners owned an astro van a box truck truck and a ford van during petitioners also purchased a minivan mr owens used at least in part one or more of the vehicles that petitioners owned in conducting his painting business petitioners did not keep a contemporaneous log of their business mileage nor did petitioners determine as of the beginning and the end of each of the years at issue the odometer readings for any of the vehicles that they owned - during and petitioners paid cost_of_goods_sold for mr owens’ painting business totaling dollar_figure dollar_figure and dollar_figure respectively during and petitioners paid business_expenses for the painting business excluding amounts paid for schedule c car and truck expenses totaling dollar_figure dollar_figure and dollar_figure respectively during and petitioners incurred dollar_figure dollar_figure and dollar_figure respectively for parts repairs and purchases for their vans and truck during each of those years petitioners also incurred expenses for gasoline for those vehi- cles petitioners received insurance proceeds during and in the amounts of dollar_figure and dollar_figure respectively as reimburse- ments for certain of mr owens’ tools that he had used in his painting business and that had been stolen in prior years petitioners had deducted the cost of those stolen tools on returns that they had filed prior to and during the years at issue petitioners owned rental property located in toledo toledo rental property which constituted another source_of_income to them during those years petition- ers’ mortgage with respect to the toledo rental property was held by mid american national bank and they also had a second mort-- gage on that property with northriver development_corporation - during and petitioners paid rental expenses with respect to the toledo rental property totaling dollar_figure dollar_figure and dollar_figure respectively the only records that petitioners maintained with respect to mr owens’ painting business and the toledo rental property were their bank statements and the checks written on the joint bank accounts that they maintained the national city joint account until date and thereafter the peoples joint account petitioners prepared from those bank statements and checks a monthly listing of the checks petitioners’ monthly listing that they wrote petitioners’ monthly listings when totaled for the months during each of the years at issue showed that petition- ers wrote checks for labor costs on the joint bank accounts that they maintained the national city joint account until date and thereafter the peoples joint account that totaled dollar_figure for dollar_figure for and dollar_figure for during petitioners purchased property located on miller street in indianapolis miller street property for which they paid at least dollar_figure in addition during that year petitioners made downpayments totaling dollar_figure toward the pur- chase of property located on massachusetts street massachusetts petitioners’ monthly listings for that are in the record do not include petitioners’ monthly listing for date instead petitioners’ monthly listings for that are part of the record include petitioners’ monthly listing for date - street property with respect to the massachusetts street property petitioners also made during at least one mortgage payment of dollar_figure a payment of dollar_figure with respect to telephone service and payments totaling dollar_figure for materials ms owens visited her mother in lebanon missouri lebanon at least twice each year ms owens’ visits to her mother usually lasted between one week and one month during ms owens was snowed in during one of those visits as a result ms owens stayed in lebanon for two months when ms owens traveled to visit her mother in lebanon she took money with her for her expenses during when ms owens stayed for two months because of a snowstorm mr owens wired her some money mr owens filed form_1040 u s individual_income_tax_return for taxable_year which showed a loss for that year of dollar_figure mr owens and ms owens jointly filed a return joint_return for each of the taxable years and those joint returns showed losses for and of dollar_figure and dollar_figure respectively the loss that mr owens reported in his return was equal to the loss that he claimed in schedule c of that return reduced by dollar_figure of taxable interest that he reported in that return the loss that petitioners reported in the record does not disclose the location of the massachu- setts street property - their joint_return for was equal to the loss they claimed in schedule c of that return reduced by dollar_figure of taxable interest that they reported in that return the loss that petitioners reported in their joint_return for was equal to the loss that they claimed in schedule c of that return on date petitioners filed a joint_return for taxable_year which showed a loss of dollar_figure on date petitioners filed joint returns for taxable years and which showed losses of dollar_figure and dollar_figure respec-- tively the loss that petitioners reported in their joint_return for each of the years at issue was equal to the total of the loss claimed in schedule c and the loss claimed in schedule e supple- mental income and loss schedule e of each such return in schedules c of petitioners’ joint returns for and petitioners reported schedule c gross_receipts of dollar_figure dollar_figure and dollar_figure respectively schedule c cost_of_goods_sold of dollar_figure dollar_figure and dollar_figure respec- tively schedule c gross_income of dollar_figure dollar_figure and dollar_figure respectively schedule c expenses of dollar_figure dollar_figure and dollar_figure respectively and schedule c losses of dollar_figure dollar_figure and dollar_figure respectively included within the claimed schedule c cost_of_goods_sold for the years and was claimed cost of labor in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners included the nonwage compensation of dollar_figure and dollar_figure that ms owens received from mr owens’ painting business during and respec-- tively in calculating the cost of labor claimed in schedules c of their respective joint returns for those years however ms owens did not report the respective amounts of such nonwage compensation in petitioners’ joint returns for and for each of the years at issue petitioners computed the gross_receipts from mr owens’ painting business that they reported in schedule c for each such year by totaling the bank_deposits that they had made during each such year they provided the resulting total of those deposits for each of the years at issue to their tax_return_preparer return preparer for report-- ing in schedule c of their return for each such year for each of the years at issue petitioners computed the expenses with the exception of the schedule c car and truck expenses that they claimed in schedule c for each such year by categorizing the checks they had written during each such year and then totaling each category of expense they provided the resulting total for each such category for each of the years at issue to their return preparer for reporting in schedule c of ‘the amounts of the cost of labor for and that petitioners claimed as part of the claimed schedule c cost_of_goods_sold for those years exceed the respective amounts of labor costs that are reflected in petitioners’ monthly summaries for those years their return for each such year with respect to the schedule c car and truck expenses for each of the years at issue petitioners provided their return preparer with the amount of business miles that they claimed they had driven during each such year and that return preparer used the standard mileage rate to determine the amount of the deduc- tion for such expenses that petitioners claimed in schedule c of their return for each such year in schedule e for and petitioners reported rental income from the toledo rental property of dollar_figure dollar_figure and dollar_figure respectively and rental expenses from that property of dollar_figure dollar_figure and dollar_figure respectively in the notice respondent used an indirect method the so- called source and applications of funds method in order to determine whether petitioners had unreported schedule c gross_receipts for any of the years at issue that was because peti- tioners had not maintained adequate_records for any of those years respondent derived all of the amounts that respondent used in applying the source_and_application_of_funds_method with respect to each of the years at issue from one or more of the following sources petitioners’ joint_return for each such year petitioners’ bank statements for each such year petitioners’ monthly listings for each such year and petitioners’ oral statements made to respondent’s revenue_agent who conducted the examination of each such joint_return in applying the source and applications of fund method for each of the years at issue respondent prepared a so-called cash t cash t for each of those years which reflected debits and credits for various items that respondent derived from one or more of the foregoing sources set forth below is the cash t that respondent prepared for each of the years at issue debits credits schedule c gross_receipts dollar_figure --- cost_of_goods_sold -- dollar_figure schedule c expenses -- big_number less standard mileage rate -- --16 rental income big_number -- rental expenses --- bank account balance big_number personal living_expenses --- big_number checks to ms owens deducted as schedule c cost of labor --- big_number truck expenses big_number totals big_number big_number less total debits --big_number understatement big_number schedule c gross_receipts cost_of_goods_sold schedule c expenses less standard mileage rate rental income rental expenses bank account balance insurance proceeds principal payments on rental property personal living_expenses truck expenses totals less total debits understatement schedule c gross_receipts cost_of_goods_sold schedule c expenses less standard mileage rate rental income rental expenses bank account balance insurance proceeds purchase of massachusetts street property checks to ms owens deducted as schedule c cost of labor personal living_expenses truck expenses totals less total debits understatement in the notice respondent ers’ schedule c gross_receipts and in the amounts of dollar_figure debits dollar_figure big_number debits dollar_figure big_number dollar_figure and dollar_figure credits dollar_figure big_number -big_number big_number big_number big_number big_number big_number -big_number big_number credit dollar_figure big_number -big_number big_number big_number big_number big_number big_number big_number --182 big_number for each of the years determined to increase petition- respec-- - - tively which were the respective amounts determined for those years on the basis of respondent’s application of the source_and_application_of_funds_method in the notice respondent also determined to disallow the claimed schedule c car and truck expenses for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively because it has not been established that more than dollar_figure for dollar_figure for and dollar_figure for was for an ordinary and necessary business_expense or was expended for purpose designated in the notice respondent also determined that the insurance reimbursements of dollar_figure and dollar_figure that petitioners received during and respectively resulted in taxable gain to petitioners because they had deducted the cost of the tools that were stolen in prior years and your basis is zero in the notice respondent also determined that petitioners are liable for each of the years at issue for the addition_to_tax under sec_6651 because they failed to file timely their return for each of those years opinion petitioners bear the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 schedule c gross_receipts respondent determined that petitioners did not keep adequate_records from which their taxable_income could accurately be calculated the only records of income and expense that peti- tioners maintained with respect to mr owens’ painting business and the toledo rental property were their bank statements the checks written on their joint bank accounts the national city joint account until date and thereafter the peoples joint account and petitioners’ monthly summaries that they prepared from those bank statements and checks we agree with respondent that petitioners did not maintain adequate tax rec-- ords see sec_6001 sec_1_6001-1 income_tax regs in the absence of adequate_records respondent reconstructed petitioners’ income on the basis of the source_and_application_of_funds_method and determined that petitioners have unreported schedule c gross_receipts the source_and_application_of_funds_method of reconstructing income is based on the assumption that absent some explanation the amount by which a taxpayer’s expen- ditures during a taxable_year exceed the taxpayer’s known sources of income is taxable_income see 937_f2d_1548 10th cir 92_tc_661 petitioners contend that respondent’s indirect method of income reconstruction was conducted in a careless malicious ’ on the instant manner and is entirely flawed and deceptive record we reject petitioners’ contentions on that record we find respondent’s method of reconstructing petitioners’ income and the results generated by that method to be reasonable based on our examination of the entire record before us we find that petitioners have failed to establish any error in respondent’s reconstruction of petitioners’ income on the basis of the source_and_application_of_funds_method consequently we sustain respondent’s determinations in the notice to increase ‘petitioners also complain that respondent’s revenue_agent who examined the joint returns at issue did not testify at trial instead another revenue_agent of respondent testified with respect to respondent’s indirect method of income reconstruction in this case according to petitioners they should have the opportunity to face the revenue_agent who examined their joint returns for the years at issue the individual who testified on behalf of respondent respondent’s witness was a revenue_agent who as of the time of the trial had worked for respondent for years having served as a tax_auditor responsible for the examination of individual tax returns for years respon- dent’s witness testified because the revenue_agent who examined petitioners’ returns for the years at issue was not available to testify on the date of the trial in this case respondent’s witness reviewed respondent’s administrative file with respect to the examination of petitioners’ joint returns for the years at issue and was thoroughly familiar with the contents of that file including all of the work papers therein and petitioners’ joint returns for the years at issue respondent’s witness was also thoroughly familiar with the source and applications of funds method that respondent used in reconstructing petitioners’ income we found respondent’s witness to be credible and her testimony to be reliable ‘petitioners make no claims that prior to they had accumulated a large amount of cash or that they received amounts from nontaxable sources during the years at issue - - petitioners’ schedule c gross_receipts for each of the years at issue claimed schedule c deductions respondent disallowed petitioners’ claimed schedule c car and truck expenses for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively ’ deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed see 503_us_79 sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_274 operates to disallow any deduction otherwise allowable under inter alia sec_162 with respect to inter alia any listed_property unless the taxpayer satisfies the substantiation requirements of that section ’ listed_property is defined in sec_280f to respondent did not disallow the remaining claimed schedule c car and truck expenses for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively sec_274 provides in pertinent part sec_274 disallowance of certain entertainment etc bxpenses d substantiation regquired --no deduction or credit shall be allowed--- continued include passenger automobiles and other_property used as a means of transportation see sec_280f a and petitioners acknowledge that they kept no records of the type required by sec_274 and the regulations thereunder consequently petitioners may establish their entitlement to the schedule c car and truck expenses that respondent disallowed for each of the years at issue only by introducing into the record in this case their own statements and sufficient evidence corrobo- rating such statements see sec_274 sec_1_274-5t temporary income_tax regs fed reg date we find that the general vague and conclusory testimony of petitioners regarding the number of miles that one or more of their vehicles was driven for business purposes during each of the years at issue does not satisfy those substantiation require- ments based upon our examination of the entire record before us we find that petitioners have failed to establish that they are 1’ continued with respect to any listed_property as de- fined in section 280f d unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the use of the facility or property c the business_purpose of the expense or other item - - entitled to deduct the claimed schedule c car and truck expenses at issue consequently we sustain respondent’s determinations disallowing those claimed expenses certain insurance reimbursements respondent determined that petitioners must include in income for and insurance proceeds in the amounts of dollar_figure and dollar_figure respectively that they received as reimburse- ments for certain of mr owens’ business tools which had been stolen in prior years and the cost of which petitioners deducted in returns that they had filed prior to and based on our examination of the entire record before us we find that petitioners have failed to prove that the insurance reimbursements of dollar_figure and dollar_figure that they received during and respectively do not constitute income see sec_1_165-1 income_tax regs consequently we sustain respondent’s determinations with respect to those insur- ance reimbursements claimed net_operating_loss deductions at trial petitioners took the position that they are entitled to a net_operating_loss_deduction for each of the years at issue which is attributable to net_operating_loss carryovers ‘we are not persuaded by petitioners’ general vague and conclusory testimony regarding their alleged purchase of other tools during and that the insurance reimbursements at issue do not constitute income - from the years through the only evidence offered by petitioners in support of that position is their general vague and conclusory testimony mr owens’ return for and peti- tioners’ joint returns for and although each of the returns for and shows a loss attributable to petitioners’ schedule c business petitioners failed to introduce any evidence establishing the loss claimed in each of those returns the returns for through constitute nothing more than the position of petitioners that they had the respec-- tive losses claimed in those returns based on our examination of the entire record before us we find that petitioners have failed to show that they are entitled for any of the years at issue to a net_operating_loss_deduction addition_to_tax under sec_6651 a respondent determined that petitioners are liable for the addition_to_tax under sec_6651 because they filed their joint_return on date and their and joint returns on date sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return the addition_to_tax does not apply if the failure is due to reasonable_cause and not to willful neglect see sec_6651 as we understand petitioners’ position they contend that they should not be held liable for the additions to tax under -- - sec_6651 because when the return for each of the years at issue was due they were involved in respondent’s examination of their taxable years through and they did not believe that they owed any_tax on the record before us we find that those reasons do not constitute reasonable_cause for pur- poses of sec_6651 based on our examination of the entire record before us we find that petitioners have failed to establish that their failure_to_file timely the joint returns in question was due to reason- able cause and not due to willful neglect consequently we sustain respondent’s determinations that petitioners are liable for each of the years at issue for the addition_to_tax under sec_6651 a we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent 12see klyce v commissioner tcmemo_1999_198 likes v commissioner tcmemo_1991_286 see also ferguson v commis-- sioner tcmemo_1994_114 knight v commissioner tcmemo_1984_376
